DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 17.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams US 0177674 A (Herinafter Adams) In view of Harry US 2403065 A (hereinafter Harry) and McDougall US 5080354 A (hereinafter McDougall).
In regards to claim 1, Adams teaches a lockable bolt device for a door, comprising: a door attachment plate (a,b), having a door attachment wall (a) and a bolt acceptor (b) wall having a first horizontal aperture therethrough (fig 1, through b), wherein the door attachment wall is perpendicular to the bolt acceptor wall (fig 3) and is attachable to the door (fig 1), wherein the horizontal aperture is configured to removably accept an insertable portion of an angled bolt (c) therethrough (dotted lines fig 1 and fig 3); a jamb attachment plate, having a jamb attachment wall (what mounts i and d) and a bolt acceptor member (body of I and d) having a horizontal aperture (hole of d) therethrough and a vertical aperture therethrough (hole i), wherein the jamb attachment wall extends from the bolt acceptor member (See fig 1), wherein the horizontal aperture and the vertical aperture are configured to removably accept the insertable portion of the angled bolt therethrough (dotted lines fig 1); wherein the angled bolt includes a long portion (c) and a short portion (e), wherein the long portion and the short portion are perpendicular to each other (fig 1), wherein the insertable portion includes the long portion (dotted line fig 1);  wherein if the door attachment plate is attached to the door and if the jamb attachment plate is attached to the jamb, and if the door is in a closed position, all of the horizontal apertures are configured to align to removably accept the insertable portion of the angled bolt therethrough to secure the door in the closed position (fig 1).
However, Adams does not teach a second horizontal aperture and a third horizontal aperture therethrough the bolt acceptor member. He only teaches one.
Harry teaches that it is known in the art for a lockable bolt device (fig 1) similar to that taught by Adams to include a jamb attachment plate (3) having a bolt acceptor member (16) having a second horizontal aperture and a third horizontal aperture (left and right openings of 16 as viewed in fig 1). 

Additionally Adams in view of Harry still does not teach wherein the jamb attachment wall extends from the bolt acceptor member and angles perpendicularly from the bolt acceptor member at a 90-degree angle with respect to a planar face of the bolt accepter member,  whereby the jamb attachment wall is contacting an interior side of a jamb and the bolt acceptor member is contacting an adjacent exterior side of the jamb; an elongated member disposed on the jamb attachment wall, whereby the elongated member is perpendicular to the jamb attachment wall and the elongated member is parallel with the iamb attachment plate, wherein the elongated member inserts into the iamb and a supporting wall adjacent to the jamb; the jamb attachment wall is sandwiched between the jamb and the door.
However McDougall US 5080354 A teaches whereby the jamb attachment wall is contacting an interior side of a jamb and the bolt acceptor member is contacting an adjacent exterior side of the jamb; an elongated member disposed on the jamb attachment wall, whereby the elongated member is perpendicular to the jamb attachment wall and the elongated member is parallel with the iamb attachment plate, wherein the elongated member inserts into the iamb and a supporting wall adjacent to the jamb; the jamb attachment wall is sandwiched between the iamb and the door (See reference image 1).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have been obvious to use McDougall’s jamb attachment plate in the teaching of Adams in 
Adams in view of Harry and McDougall therefore teach, wherein the jamb attachment wall extends from the bolt acceptor member and angles perpendicularly from the bolt acceptor member at a 90-degree angle with respect to a planar face of the bolt accepter member (See reference image 2).

    PNG
    media_image1.png
    714
    775
    media_image1.png
    Greyscale

Reference image 1

    PNG
    media_image2.png
    494
    467
    media_image2.png
    Greyscale

Reference image 2

In regards to claim 2, Adams teaches the lockable bolt device of claim 1, wherein the jamb attachment wall is attachable to a frame structure of a wall adjacent to the jamb of the door frame of the door (fig 3).
In regards to claim 3, Adams teaches the lockable bolt device of claim 1, wherein the second and the third horizontal apertures of the bolt acceptor member and the first horizontal aperture of the bolt acceptor wall are equal in size (since the bolt acceptor member (d) is equal in size throughout, adding another aperture would be equal in size).  
In regards to claim 4, Adams teaches the lockable bolt device of claim 3, wherein the vertical aperture of the bolt acceptor member is sized to be the same as the second and the third  horizontal first horizontal aperture (Adams b) of the bolt acceptor wall.
However Adams in view of Harry does not teach the horizontal apertures and the vertical aperture are not equal in size.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have adjusted the size of the vertical aperture of the bolt acceptor member to be larger, in order for the vertical aperture to more easily accept the bolt, as it has been held that changes in size/proportion is a case for obviousness (See MPEP 2144.04 IV. A.).   
In regards to claim 5, Adams teaches the bolt acceptor member is formed by a circular member.
Adams does not teach the bolt acceptor member is formed by four vertical walls attached to each other to form the vertical aperture, wherein three of the four vertical walls are equal in size, wherein one of the four vertical walls has a size that is greater than the size of the three of the four vertical walls.
However it would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have changed the shape of Adam’s circular member to a square member, in order for the vertical aperture to more easily accept the bolt, as it has been held that a mere change in shape is a case for obviousness (See MPEP 2144.04 IV. B.).
A change in shape would create four vertical walls that are equal in size. One of the walls could be the door attachment plate making it larger than the other four walls.
In regards to claim 6, Adams as modified the vertical aperture includes a square cross section throughout a majority of a height of the vertical aperture (as a square bolt acceptor member would exhibit this).
In regards to claim 8, Adams teaches a long portion and a short portion.

However it would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have modified Adams to teach wherein a thickness of the long portion is equal to a thickness of the short portion, in order to improve the strength of the short portion, as it has been held that changes in size/proportion is a case for obviousness (See MPEP 2144.04 IV. A.).
In regards to claim 9, Adams as modified teaches that if the door attachment plate is attached to the door and if the jamb attachment plate is attached to the jamb, and if the door is in the closed position, a path of all of the aligned horizontal apertures is parallel to a bottom of the door (fig 1).
	In regards to claim 10, Adams as modified teaches that if the door attachment plate is attached to the door and if the jamb attachment plate is attached to the jamb, and if the door is in the closed position, a path of all of the aligned horizontal apertures is parallel to a bottom of the door.
However Adams as modified does not teach that if the door attachment plate is attached to the door and if the jamb attachment plate is attached to the jamb, and if the door is in the closed position, a path of all of the aligned horizontal apertures is not parallel to a bottom of the door.
However, it would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have mounted the door lock somewhere else such as on the top of the door facing downward, in order to prevent children from unlocking and locking, as it has been held that simple rearrangement of parts is a case for obviousness (See MPEP 2144.04 VI C.).

Response to Arguments
In regards to the drawing objections
During the interview the applicant explained information that made examiner realize all the claimed subject matter is shown.

However the other drawing objection still stands because 17 is still included in the drawings and not referenced in the specification (See objection above).
In regards to the specification objection
Applicant’s arguments, see remarks page 2, filed 02/16/2022, with respect to the specification have been fully considered and are persuasive.  The objection of 10/29/2021 has been withdrawn. 

In regards to the prior art rejection
Applicant’s arguments, see Remarks pages 3-6, filed 02/16/2022, with respect to the rejection(s) of claim(s) 1-10 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Adams, Harry, and McDougall.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Ubhi GB 2494229 A - teaches a similar device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675